Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Miller on 25 January 2022.
The application has been amended as follows: 
15. (Currently Amended) A computer system to execute a method for deploying a function in a polyglot serverless elastic runtime execution environment, the computer system comprising:
a non-transitory machine-readable storage medium having stored therein a build service and a deployment service; and
a processor coupled to the machine-readable storage medium, the processor to execute the build service, the build service to receive function code via a development environment, and to combine the function code with middleware layers for polyglot serverless elastic runtime execution environment to form an executable function for the polyglot serverless elastic runtime execution environment, the deployment service to deploy the executable function to the polyglot serverless elastic runtime execution environment, and forward metadata for the executable function to a standard multitenant execution environment separate from the polyglot serverless elastic runtime execution environment, the metadata to enable invocation of an instance of the executable function from the standard multi-tenant execution environment by applications of a plurality of tenants of the multi-tenant execution environment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A method for deploying a function in a polyglot serverless elastic runtime execution environment … combining, by the build service, the function code with middleware layers for polyglot serverless elastic runtime execution environment to form an executable function for the polyglot serverless elastic runtime execution environment; … forwarding, by the deployment service, metadata for the executable function to a standard multitenant execution environment separate from the polyglot serverless elastic runtime execution environment, the metadata to enable invocation of an instance of the executable function from the standard multitenant execution environment by applications of a plurality of tenants of the multitenant execution environment,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Bevilacqua et al., U.S. 10,007,491 B2, teaches systems and methods for cloud-based event-driven integration, wherein a multitenant-aware event channel comprising sinks may be 
J. Keznikl, M. Malohlava, T. Bures and P. Hnetynka, "Extensible Polyglot Programming Support in Existing Component Frameworks," teaches the use of advanced component frameworks for the purpose of utilizing and combining multiple languages for the purpose of rapid prototyping during the development of component based systems, but does not more particularly teach combining by a build service function code with middleware layers, forwarding metadata to a standard multitenant execution environment separate from the polyglot serverless elastic runtime execution environment, the metadata to enable execution of an instance of the executable function by a plurality of tenants of the multitenant execution environment;
A. Mujezinović and V. Ljubović, "Serverless architecture for workflow scheduling with unconstrained execution environment," teaches a fully serverless and infinitely scalable architecture based on the producer-consumer pattern utilizing Docker containers in a system used for processing high frequency data, but does not more particularly teach combining by a build service function code with middleware layers, forwarding metadata to a standard multitenant execution environment separate from the polyglot serverless elastic runtime execution environment, the metadata to enable execution of an instance of the executable function by a plurality of tenants of the multitenant execution environment; and
Sreenivasa et al., U.S. 2019/0163459 A1, teaches systems and methods to include a content and metadata storage database, wherein metadata describes content and interactive activities as objects, and wherein a separate system implemented as a multi-tenant system is provided, but does not more particularly teach combining by a build service function code with middleware layers, forwarding metadata to a standard multitenant execution environment separate from the polyglot serverless elastic runtime execution environment, the metadata to enable execution of an instance of the executable function by a plurality of tenants of the multitenant execution environment.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 8 and 15 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 3-7 depend from claim 1; claims 10-14 depend from claim 8; and claims 17-20 depend from claim 15, and are also allowable at least based on their dependence from allowable independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191